Citation Nr: 9916057	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-28 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a prostate disorder 
as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for skin rashes as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
April 1976.  This appeal arises from an October 1996 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for a nervous condition, 
rashes, and prostate problems as secondary to exposure to 
herbicide agents.  The Board of Veterans' Appeals (Board) 
notes that the veteran indicated in his October 1997 
substantive appeal that he wished to appear for a personal 
hearing before the RO, and that he was scheduled for the same 
in February 1998.  However, the evidence of record shows that 
the veteran failed to report for his personal hearing.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  Post-service medical evidence shows that the veteran has 
been diagnosed as having tinea pedis.

3.  There is no post-service medical evidence that the 
veteran has been diagnosed as having a nervous condition or 
prostate disorder.

4.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

5.  There is no competent medical evidence linking the 
veteran's tinea pedis with his alleged exposure to herbicide 
agents used in Vietnam.

6.  The veteran's claims for service connection for a nervous 
condition, prostate disorder, and skin rashes as secondary to 
exposure to herbicide agents are not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
nervous condition as secondary to exposure to herbicide 
agents is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
prostate disorder as secondary to exposure to herbicide 
agents is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for skin 
rashes as secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's induction examination showed that his 
psychiatric condition, skin, and genitourinary system were 
normal.  In July 1967, the veteran was treated for a small 
papular rash on his hands and feet.  He was seen for similar 
complaints of a fungal infection of the feet in June 1969 and 
May 1972 and a rash of the neck in July 1973.  The neck rash 
was diagnosed as being tinea versicolor.  

With regard to his genitourinary system, an April 1968 
treatment note indicated that the veteran was evaluated for 
asymptomatic prostatitis.  In July 1969, he was seen for 
complaints of pain in the kidneys and swelling of his penis.  
He said he had been having a discharge from his penis for the 
past 24 hours.  He endorsed frequent nocturia.  He had 
bilateral flank tenderness.  The examiner stated that a slide 
was positive for gonorrhea.  The veteran was evaluated for 
complaints of a urethral discharge in March 1971, July 1972, 
January 1973, and September 1973.  

A treatment reported dated in September 1973 indicated that 
the veteran complained of a clear urethral discharge which 
would come and go.  He denied dysuria.  While he had no 
problems urinating, he did indicate that he had a problem 
with dribbling.  On examination, the veteran's prostate was 
not enlarged or tender.  The prostate was not hard or boggy.  
However, the veteran did feel the urge to urinate.  No 
trichonosis was seen on microscopic urinalysis.  The 
impression was nonspecific urethritis.

On a Report of Medical Examination pending discharge, the 
veteran's genitourinary system, skin, and psychiatric 
condition were noted to be normal.  The examiner observed 
that the veteran had never been evaluated by the mental 
hygiene clinic.  The veteran's Form DD-214 (Report of 
Transfer or Discharge) indicates that he served in the 
Republic of Vietnam during the Vietnam era.

In December 1980, the veteran filed a claim for service 
connection for multiple disabilities including a fungus 
infection of the feet.  He made no reference to a psychiatric 
or prostate disorder.

Medical records from the Asheville VA Medical Center (VAMC) 
dated from January 1981 to December 1981 were associated with 
the claims folder.  Those records show that the veteran 
received evaluations and treatment for hypertension and 
arthritis of the hands and shoulders.  There were no findings 
pertaining to the skin or genitourinary system.

The veteran was afforded VA general medical examination in 
March 1981.  He denied any history of psychiatric problems.  
The physical examination, in pertinent part, revealed that 
his prostate was not enlarged.  The examiner indicated that 
the veteran's skin complaints would be discussed in a special 
report from a dermatology examiner.

At a March 1981 dermatology examination, the veteran stated 
that he started having trouble with his feet when he was 
stationed in Hawaii in 1964.  He complained of blisters, 
itching, and scaling of both feet.  He said he treated the 
problem with powder and routine washing.  There was scaling 
that was diffuse over the soles of both feet, extending up 
into a moccasin distribution on the sides of the feet.  There 
was also scaling and marked maceration between the veteran's 
toes.  The left great toe had yellowing with hyperkeratosis 
and dystrophy.  The diagnosis was tinea pedis, moderately 
severe.

Medical records from the Greenville VA Outpatient Center 
(VAOC) dated from December 1980 to November 1985 show that 
the veteran continued to receive treatment for, but not 
limited to, hypertension and arthritis.  Of note, the veteran 
underwent an Agent Orange examination in September 1984.  
Notwithstanding a cold that he had had for about a week, the 
veteran reported that he was in good health.  His skin was 
clear. However, there were wound scars on his forehead, back, 
chest, arms, and legs.  A rectal examination was normal. 

In September 1996, the veteran filed a claim for service 
connection for nerves, rashes, and prostate problems due to 
exposure to Agent Orange.

By a rating action dated in October 1996, service connection 
for a nervous condition, skin rashes, and prostate problems 
as secondary to herbicide exposure was denied.  The RO held 
that the veteran had not claimed service connection for any 
disability that was presumed to be associated with exposure 
to herbicide agents used in Vietnam.  Noting that prostate 
cancer had recently been added to the list of diseases found 
to have a positive association with exposure to herbicide 
agents, the RO found that there was no evidence that the 
veteran suffered from prostate cancer.

In its March 1999 Written Brief Presentation, the veteran's 
representative argued that, if the Board found that the 
veteran's claim was not well grounded, the Board should 
render a determination as to whether the RO properly 
developed the claim pursuant to the provisions of M21-1, part 
VI, para. 2.10f.  The representative argued that the 
substantive provisions of the M21-1 Manual were the 
equivalent of the Department regulations and binding on VA.  
Thus, if the aforementioned provisions had not been met, the 
representative maintained that the matter should be Remanded 
for development purposes.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

A.  Nervous Condition and Prostate Disorder 
as Secondary to Herbicide Exposure

In the instant case, there is no current medical evidence 
which establishes that the veteran has been diagnosed as 
having any type of psychiatric disorder or prostate problem.  
While he was treated for prostatitis inservice, a current 
diagnosis of prostatitis or any other prostate disorder has 
not been rendered.  The veteran's personal belief that he 
suffers from a nervous condition or prostate disorder does 
not meet the requirement that there must be competent 
evidence of a current disability (a medical diagnosis) in 
order to establish a well-grounded claim.  See Caluza v. 
Brown.  There is no evidence that the veteran is a health 
care professional and, thus, his opinion that he suffers from 
any type of nervous or prostate condition must fail.  
Questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu v. 
Derwinski.

An appellant's belief that he or she is entitled to some sort 
of benefit simply because he or she had a disease, injury, or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In other words, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  The veteran's claims for service connection for 
a nervous condition and prostate disorder as secondary to 
exposure to herbicide agents are denied.  If medical evidence 
becomes available showing the presence of either disability 
and that that disability is related to exposure to herbicides 
during military service, the veteran may request that his 
claim be reopened.

B.  Skin Rashes as Secondary to Herbicide Exposure

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 64 (1999) 
("neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)").  The medical record 
indicates that the veteran has been diagnosed as having tinea 
pedis.  Tinea pedis is not listed in the governing 
regulation.  Further, the Secretary of the VA formally 
announced in the Federal Register, on August 8, 1996, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
61 Fed.Reg. 41442-41449 (August 8, 1996).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
his diagnosed tinea pedis is etiologically related to 
exposure to herbicide agents used in Vietnam.  Moreover, 
because the veteran does not have one of the diseases listed 
in the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide is not available to him.  
Without the benefit of presumptive service connection, he is 
obligated to submit an otherwise well-grounded claim.

The Board notes the VA Adjudication Procedure Manual, Manual 
M21-1, Part VI, Paragraph 7.20(b) contains a more liberal 
interpretation of the presumption of exposure to herbicide 
agents than appears in the regulations above.  Specifically, 
Paragraph 7.20(b) provides that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to herbicide agents."  Without deciding 
whether this is a more liberal substantive rule so as to 
entitle the veteran to the presumption of exposure to 
herbicide agents, the Board notes that there is no medical 
evidence of record suggesting a connection between Agent 
Orange exposure and the veteran's diagnosed tinea pedis.  
Again, the veteran is not a medical expert and, for that 
reason, he is not competent to express an authoritative 
opinion regarding any medical causation or diagnosis of his 
current condition.  See Espiritu.  Accordingly, the veteran's 
assertion that there is a causative relationship between any 
exposure to herbicide agents in service and his tinea pedis 
is without legal merit, and it is unnecessary to establish 
whether the veteran was exposed to herbicides in military 
service.

Finally, the Board notes that the veteran's representative 
has asserted that full development should be undertaken even 
if the veteran's claim is not found to be well grounded.  As 
referenced above, the representative has argued that recent 
changes to VA's Adjudication Procedure Manual, M21-1, have 
the substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  In 
that regard, The United States Court of Appeals for the 
Federal Circuit held that, under 38 U.S.C.A. § 5107(a), the 
VA's duty to assist is limited to "only" those claimants 
who have established a well grounded claim.  Epps v. Gober, 
126 F. 3d. 1464 (Fed. Cir 1997).  A Remand for further 
development is not warranted.


ORDER

Entitlement to service connection for a nervous condition as 
secondary to exposure to herbicide agents is denied.

Entitlement to service connection for a prostate disorder as 
secondary to exposure to herbicide agents is denied.

Entitlement to service connection for skin rashes as 
secondary to exposure to herbicide agents is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

